COLT, Circuit Judge.
Upon the allegations contained in this bill, as I view them, the right to the relief prayed for is founded upon the agreement of September 1, 1886, between the plaintiff Silver and the defendant. This agreement appears to be the ordinary contract made between authors and publishers. The bill, therefore, does not present a case arising under the copyright laws of the United States. The suit is brought to enforce a contract. The case arises on the contract or out of the contract, and not under the copyright law. As jurisdiction in this case is not based upon diversity of citizenship, but upon the subject-matter, it follows that the court has no jurisdiction, and the demurrer must be sustained. Manufacturing Co. v. Hyatt, 125 U. S. 46, 8 Sup. Ct. 756; Felix v. Scharnweber, 125 U. S. 54, 8 Sup. Ct. 759; Wilson v. Sandford, 10 How. 99; Hartell v. Tilghman, 99 U. S. 547; Albright v. Teas, 106 U. S. 613, 1 Sup. Ct. 550; Trading Co. v. Glaenzer, 30 Fed. 387; Routh v. Boyd, 51 Fed. 821; Pulte v. Derby, 5 McLean, 328, Fed. Cas. No. 11,465. Demurrer sustained.